DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lustrac (U.S. Patent Application No. 20110163930), hereinafter known as Lustrac, in view of Kaloi (U.S. Patent No. 4347517), hereinafter known as Kaloi.
Regarding claims 1 and 9, Lustrac teaches (Figs. 1a-4b) an antenna module (see Figs. 1a and 1b) comprising an antenna (RE) radiating a beam through a top surface of the antenna (see Fig. 1c); a dielectric (dielectric of PRS, [0015]) disposed to be spaced apart from the top surface of the antenna array by a first predetermined length (h, see Fig. 1a); a first reflector (TRS, [0068]) including a metallic material (metallic ground, [0068]) and disposed to be spaced apart from a bottom surface of the dielectric by a second predetermined length (see Fig. 1a, TRS to PRS); and a second reflector (inductive 
Lustrac does not teach an antenna array.
Kaloi teaches (Figs. 7a-7c) an antenna array (see Fig. 7b, col. 4, lines 27-35) radiating a beam (see Fig. 5 and 6, similar performance for embodiment in Figs. 7a-7c) through a top surface of the antenna array (see Fig. 7b); a dielectric (dielectric between partial reflector and microstrip element); a first reflector (ground plane) including a metallic material and disposed to be spaced apart from a bottom surface of the dielectric by a second predetermined length (see Fig. 7b); and a second reflector (partial reflector, see Fig. 7b).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use an antenna array as in Kaloi in the antenna apparatus of Lustrac because it ( col. 4, lines 38) “provides a very inexpensive high gain array.”
Regarding claims 2 and 10, Lustrac further teaches (Figs. 1a-4b) wherein the dielectric changes a phase of a beam incident through the bottom surface of the dielectric and radiates the beam through a top surface of the dielectric ([0027]).
Regarding claims 3 and 11, Lustrac further teaches (Figs. 1a-4b) wherein the first reflector is disposed to surround the antenna array on a horizontal plane on which the antenna array is disposed (TRS on same plane as RE, see Fig. 1b).
Regarding claims 4 and 12, Lustrac further teaches (Figs. 1a-4b) wherein the first length is shorter than or equal to the second length (see Fig. 1a, same length).
Regarding claims 6 and 14, Lustrac further teaches (Figs. 1a-4b) wherein the second reflector includes a plurality of unit reflectors having a predetermined shape (see Fig. 1a and 1b), the plurality of unit reflectors are periodically disposed on the bottom surface of the dielectric (see Figs. 1a and 1b), and 
Regarding claim 7, Lustrac further teaches (Figs. 1a-4b) wherein the second reflector is composed of a plurality of layers (see Figs. 1a and 1b).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustrac as modified as applied to claim 1 above, and further in view of Legay et al. (U.S. Patent No. 6061027), hereinafter known as Legay.
Regarding claims 5 and 13, Lustrac as modified teaches the limitations of claim 1, but does not teach further details of the second reflector.
Legay teaches (Figs. 1 and 7) a first reflector (26) and a second reflector (22), wherein the second reflector has a shape of a grid (see Fig. 7), grid patterns constituting the grid have different sizes (see Fig. 7), and the size of each grid pattern increases as each grid pattern is further away from a central axis of the antenna array (see Fig. 7).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the second reflector of Legay in the antenna apparatus of Lustrac as modified because (col. 5, lines 63-63) “variation of the resonant frequencies is favorable to a wide bandwidth.”
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustrac as modified as applied to claim 1 above, and further in view of Hansen et al. (U.S. Patent Application No. 20120249388), hereinafter known as Hansen.
Regarding claims 8 and 15, Lustrac as modified teaches the limitations of claim 1, but does not teach a housing
Hansen teaches (Figs. 9 and 10) a housing (501 or 502) formed to surround the antenna module (200, see Figs. 9 and 10), wherein the dielectric and the second reflector are disposed on one surface of the housing along an outer periphery of the housing (see Figs. 9 and 10).
KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Providing a housing for the antenna module predictably protects the sensitive equipment from environmental factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896